IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 44183

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 789
                                               )
       Plaintiff-Respondent,                   )   Filed: November 28, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
HARLEY RAY HERNANDEZ,                          )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Judgment of conviction and unified sentence of twelve and on-half years, with a
       minimum period of confinement of one and one-half years, for rape of a female under
       that age of sixteen and perpetrator is eighteen years of age or older, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Harley R. Hernandez pleaded guilty to rape of a female under the age of sixteen and
perpetrator is eighteen years of age or older, Idaho Code § 18-1601(1). The district court
imposed a unified sentence of twelve and one-half years, with one and one-half years
determinate.   Hernandez filed an Idaho Criminal Rule 35 motion, which the district court
denied.1 Hernandez appeals, contending that his sentence is excessive.


1
       Hernandez does not appeal from the district court’s denial of his Idaho Criminal Rule 35
motion.
                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hernandez’s judgment of conviction and sentence are affirmed.




                                                   2